 

FILED

eT HAY -7 AMIO: 18

April 30, 2021

Justice Lauri Selber Silverstein CLERK .
BSA Bankruptcy Case tty ANKRUPICY COUR:
824 Market Street ATSTAICT OF NFL AWA
6th Floor

Wilmington, DE 19801

In RE: Claim number SA-12519

Dear Justice Silverstein,

I write you today due to the several-month delays by the BSA and their insurance companies. My opinion
is that this is a miscarriage of justice. For decades, the BSA covered up and protected Boy Scout Leaders
by ignoring complaints, threatening victims, and/or moving a suspected child molester to another troop
and of course doing shoddy background checks or altering leaders’ applications to make it difficult to do
background checks.

I had two predators: Al Steven Stein who was a Boy Scout Leader in Troop 36 who cornered me in the
back room while people were distracted during a pine wood car derby and also Wendy Kelly, my cub
scout leader, who forced her hands down my pants under the guise of tucking in my already tucked in
shirt.

When | was in Cub Scouts, | was molested by a “known predator” according to the BSA. In fact, then
Executive Director, David Tate, of the Las Padres Boy Scout Council both protected accused predators
and made false CPS reports to discredit and intimidate my family when my mom reported Al Steven
Stein. David Tate told my mom not to call law enforcement and became irritated when she insisted. By
then it was almost too late. David Tate both warned Al Stein and then reported my mom and dad to CPS
claiming they were intentionally exposing my older brother and me to a “known child predator”. My
mom was told by CPS that the caller demanded my parents have criminal charges against them and for
me and my older brother be put in foster care. The problem was that only the BSA knew Al Stein was a
predator and no one else. Later, David Tate confessed to the BSA attorneys that he had made the false
report to CPS. I was still afraid to tell anyone what Stein and Kelly had done to me.

I was scared and felt guilty for not telling my mom what Al Stein had done to me earlier in the year. I felt
like it was my fault that Al Stein had molested my brother. It turned out that the Sheriff's Department
discovered he had molested several children before me or my brother. Many in the BSA, including
parents and boy scouts terrorized my family with repeated death threats in person and on the phone all
day and night. It was especially worse one or two days, including at night, before Al Stein’s next court
appearance. Al Stein would even park in front of our home and wait at our school to stalk us. Then, after
my mom and dad refused to back down, my mom’s tires were repeatedly slashed. A few weeks later,
someone cut her car’s brake lines hoping for her to get killed driving home from work. She couldn’t
afford to buy a new car for awhile and had to take the bus to work.

I also wish that the BSA had protected children instead of the predators in their “perversion files”. Please
make the BSA and their insurance companies settle this so I and other victims of BSA can start to heal.

Thank you, Client $A-12519 Bx

 
 

Clon # sA-i2sig

os

So
Jusdice awri Selbee S uersteun
RE: BSA ene rupicy Case
Bet Market Street. (sh Hos.

Whe inon, ‘bE 986
Corll and nae badaely poet Als ctl yong fly effi] fad

 

 

 

 
